The 282d section of the code of procedure applies to proceedings subsequent to the first of July, in suits which were pending on that day. (Supp. Code, § 2.) The writ of error in this case was pending in the supreme court on the first of July, and was, we think, a suit within the meaning of the statute. The judgment of affirmance was subsequent to the first of July; and as the action was "originally commenced in a court of a justice of the peace," there was no right of appeal to this court. (§§ 282, 11.) The judgment of the supreme court was final.
We see no force in the objection urged by the appellant's counsel, that the statute is unconstitutional. The legislature did not take away a right of appeal which had already attached: they only said that for the future, no appeal to this court should be allowed in such cases.
Motion granted. *Page 537